Case: 14-15594   Date Filed: 01/12/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15594
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:11-cr-20792-CMA-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                               versus

JOHN PHILIP STIRLING,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 12, 2016)

Before ED CARNES, Chief Judge, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-15594     Date Filed: 01/12/2016    Page: 2 of 4


      John Stirling appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion to reduce his sentence. He contends that he is entitled to a sentence

reduction because Amendment 782 to the sentencing guidelines lowered his

advisory guidelines range.

      In 2013 Stirling pleaded guilty under a plea agreement to one count of

conspiracy to possess with the intent to distribute 500 grams or more of cocaine

while on board a vessel subject to the jurisdiction of the United States, in violation

of 46 U.S.C. §§ 70503 and 70506. In the plea agreement, made under Federal

Rule of Criminal Procedure 11(c)(1)(C), Stirling and the government agreed to

jointly recommend that the district court impose a sentence of 90 months. The plea

agreement explicitly stated that “[t]he defendant is aware that under Rule

11(c)(1)(C) this recommendation would bind the court once the court accepts [the]

plea agreement.” The agreement did not reference the sentencing guidelines or the

drug weight attributable to Stirling. A factual proffer submitted at the change of

plea hearing, however, stated that Stirling was the master of a vessel that contained

381 kilograms of cocaine and 1.001 kilograms of heroin. At sentencing the district

court accepted the plea agreement and sentenced Stirling to 90 months in prison

based solely on the recommendation in the plea agreement.

      In 2014 Stirling filed a pro se § 3582(c)(2) motion to reduce his sentence,

contending that Amendment 782, which retroactively amended the drug quantity


                                          2
              Case: 14-15594     Date Filed: 01/12/2016    Page: 3 of 4


table in U.S.S.G. § 2D1.1, lowered his advisory guidelines range. The district

court denied Stirling’s motion, finding that his 90-month sentence was well below

the amended guidelines range that would be applicable to an offense involving the

drug quantities that had been attributed to him in the factual proffer.

      We review de novo the district court’s legal conclusions about its authority

to reduce a sentence under § 3582(c)(2). United States v. Glover, 686 F.3d 1203,

1206 (11th Cir. 2012). We can affirm the district court’s decision on any ground

supported by the record. Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1088 n.21

(11th Cir. 2007).

      The district court correctly denied Stirling’s § 3582(c)(2) motion, although it

did so for the wrong reasons. The fact that the proffer submitted at Stirling’s

change of plea hearing included the amount of drugs found on his vessel is

irrelevant. The court lacked the authority to reduce his sentence because the

sentencing judge based that sentence on the terms of his Rule 11(c)(1)(C) plea

agreement. See United States v. Freeman, 564 U.S. ___, 131 S. Ct. 2685, 2695–96

(2011) (Sotomayor, J., concurring in the judgment) (explaining that a defendant

sentenced under a Rule 11(c)(1)(C) plea agreement is generally ineligible for a

§ 3582(c)(2) sentence reduction because his original sentence was dictated by the

terms of the plea agreement, not the sentencing guidelines); United States v.

Lawson, 686 F.3d 1317, 1321 n.2 (11th Cir. 2012) (noting that Justice Sotomayor’s


                                           3
              Case: 14-15594    Date Filed: 01/12/2016   Page: 4 of 4


concurring opinion constitutes the holding of Freeman). A defendant who pleaded

guilty under Rule 11(c)(1)(C) plea agreement may be eligible for a sentence

reduction if the plea agreement’s sentence recommendation is explicitly based on a

particular guidelines range. See Freeman, 131 S. Ct. at 2698–98 (Sotomayor, J.,

concurring in the judgment). But that’s not the case here. Stirling’s plea

agreement did not mention the sentencing guidelines, and neither did the district

judge at sentencing. Because Stirling’s sentence was not based on the sentencing

guidelines, he was not entitled to a sentence reduction under Amendment 782.

      AFFIRMED.




                                         4